      Case 2:17-cv-01775-JCM-BNW Document 86 Filed 04/15/20 Page 1 of 2



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Ste. 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorney for defendant Saticoy Bay LLC
 7 Series 9338 Wilderness Glen Avenue
 8                                 UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
      WILMINGTON SAVINGS FUND SOCIETY,                    CASE NO.: 2:17-cv-001775-JCM-BNW
11    FSB, AS TRUSTEE FOR STANWICH
      MORTGAGE LOAN TRUST A,
12
            Plaintiff,                                    STIPULATION AND ORDER TO
13                                                        WITHDRAW MOTION FOR
      vs.                                                 RECONSIDERATION (ECF 78)
14
      SATICOY BAY LLC SERIES 9338
15    WILDERNESS GLEN AVENUE;
      YELLOWSTONE HOMEOWNERS
16    ASSOCIATION,

17          Defendants.
      ______________________________________
18    SATICOY BAY LLC SERIES 9338
      WILDERNESS GLEN AVENUE;
19    YELLOWSTONE HOMEOWNERS
      ASSOCIATION,
20
            Counterclaimant,
21
      vs.
22
      WILMINGTON SAVINGS FUND SOCIETY,
23    FSB, AS TRUSTEE FOR STANWICH
      MORTGAGE LOAN TRUST A,
24
             Counterdefendant.
25
            IT IS HEREBY STIPULATED AND AGREED by and between defendant Saticoy Bay LLC
26
     Series 9336 Wilderness Glen Avenue, by and through its attorney, Michael F. Bohn, Esq. and plaintiff
27
28                                                    1
     Case 2:17-cv-01775-JCM-BNW Document 86 Filed 04/15/20 Page 2 of 2



 1 Wilmington Savings Fund Society, FSB, as Trustee for Stanwich Mortgage Loan Trust by and through
 2 its attorney, Aaron D. Lancaster, Esq.; and defendant Yellowstone Homeowners Association, by and
 3 through its attorney, Ashlie L. Surur, Esq., that the motion for reconsideration filed by Saticoy Bay on
 4 March 2, 2020 as ECF 76 and re-filed on March 2, 2020 as ECF 78, may be withdrawn.
 5         DATED this 13th day of April, 2020.
 6 LAW OFFICES OF                                         WRIGHT, FINLAY & ZAK, LLP
   MICHAEL F. BOHN, ESQ. LTD.
 7
 8 By: /s/ Michael F. Bohn, Esq.                          By: /s/ Aaron D. Lancaster, Esq.
       Michael F. Bohn, Esq.                                 Aaron D. Lancaster, Esq.
 9     Adam R. Trippiedi, Esq.                               7785 W. Sahara Ave, Suite 200
       2260 Corporate Circle, Suite 480                      Las Vegas, Nevada 89117
10     Henderson, Nevada 89074                               Attorney for plaintiff
       Attorney for defendant Saticoy Bay
11
12 HALL, JAFFE & CLAYTON, LLP
13
   By: /s/ Ashlie L. Surur, Esq.
14    Ashlie L. Surur, Esq.
      7425 Peak Dr
15    Las Vegas, Nevada 89128
      Attorney for defendant Yellowstone
16    Homeowners Association
17                                                ORDER
18         IT IS SO ORDERED April
                            this 15, 2020.
                                       day of April, 2020.
19
20
21                                               UNITED STATES DISTRICT JUDGE
22 Respectfully submitted by:
23 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ. LTD.
24
25 By: /s/ Michael F. Bohn, Esq.
       Michael F. Bohn, Esq.
26     2260 Corporate Circle, Suite 480
       Henderson, Nevada 89074
27     Attorney for defendant Saticoy Bay
28                                                    2
